Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-5, 8-22, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flippin et al, U.S. Patent Application Publication No. 2008/0045103 in view of Levy et al, U.S. Patent No. 5,566,734 and Colson et al, U.S Patent No. 5,394,922.
 Flippin discloses a nonwoven fabric which is suitable for use in window coverings such as blinds, roman shades, pleated shades and other window covering.  See paragraph 0002.  The nonwoven fabric can be hydroentangled or spunbonded and thus are entangled.  See paragraph 0013.  The nonwoven fabrics have different stiffness in the MD and CD.  For example, looking at tables 1 and 2, the fabrics have higher stiffness in the MD than in the CD, 
Flippin differs from the claimed invention because it does not clearly disclose bonding the nonwoven to another fabric material, such as a  woven or knit layer, employing the structure to form a vane laminate, or the particular ratios of stiffness and elongation as claimed.
However, Levy teaches that woven and knit materials are well known to be useful in forming window shades that have a pleasing appearance and can be combined with backing layers to form the shade.  See col. 3, lines 9-12.
Further, Colson teaches that employing fabrics which have a higher MD stiffness than CD stiffness is especially useful in forming window shades, especially those with a vane structure.  See col. 8, lines 31-47.
Therefore, it would have been obvious to one of ordinary skill in the art to have bonded the nonwoven fabric of Flippin to another layer such as a woven or knitted fabric in order to provide a window covering having a pleasing appearance.  It further would have been obvious to have employed the particular backing of Flippin because Colson teaches that having a stiffer MD relative to the CD in forming window coverings such as vane laminates is particularly useful to the overall structure.  
With regard to the particular stiffness ratios, basis weights, and opacity, it would have been obvious to one of ordinary skill to have selected the appropriate basis weight for the nonwoven backing layer disclosed by Flippin which would adequately provide support and the .
Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Flippin in view of Levy and Colson as applied to claims above, and further in view of Harkenrider  et al, U.S. Patent Application Publication No. 2007/0077843.
Flippin in view of Levy and Colson do not clearly teach incorporating generally aligned fibers in the backing layer.  
However, Harkenrider teaches a fabric structure for use for forming window coverings.  Harkenrider teaches employing unidirectional fibers in one of the layers.  See paragraph 0022.  It is well known in the art to incorporate unidirectional fibers in a laminate in order to reinforce the laminate in the direction in which the fibers extend.  
Therefore, it would have been obvious to have employed unidirectional fibers in the structure of Flippin if additional strength and reinforcement was necessary or desired in the MD of the fabric.
Applicant’s amendments and arguments are sufficient to overcome the previous rejection.  A new rejection is set forth in view of the amended claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swiszcz et al, U.S. Patent No. 5,654,073 discloses fabrics for use in forming window coverings wherein the fabrics are treated to increase MD stiffness relative to CD stiffness, See col. 4, lines 31-50..

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789